Filed 5/27/15 P. v. J.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062416

v.                                                                       (Super.Ct.No. FELJS1404413)

J.S.,                                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Belderrama, Judge. Affirmed as modified.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, and Julie L. Garland, Arlene A. Sevidal, and Elizabeth M. Carino, Deputy

Attorneys General, for Plaintiff and Respondent.

         Defendant and appellant J.S., a mentally disordered offender (MDO) as defined by

Penal Code section 2960 et seq., appeals from an order authorizing Patton State Hospital
                                                             1
to administer antipsychotic medication to her involuntarily. She argues that the order was

not supported by substantial evidence. We disagree, and therefore affirm the trial court’s

ruling. Additionally, we correct a clerical error in the minute order, so that it accurately

reflects the oral ruling of the trial court.

                    I. FACTS AND PROCEDURAL BACKGROUND1

       On March 6, 2014, defendant was committed to Patton State Hospital as an MDO.

Pursuant to an administrative hearing conducted on July 30, 2014, beginning on July 16,

2014, she was medicated involuntarily on an interim basis, as allowed under California

Code of Regulations, title 9, section 4210, and Penal Code section 2972, subdivision (g).

Those interim proceedings authorized involuntary medication through January 26, 2015.

On September 16, 2014, the Department of State Hospitals filed a petition requesting the

trial court to authorize continued involuntary administration of medication for a period of

one year from the date of the order.

       On October 24, 2014, the trial court conducted a hearing on the petition. The

court heard testimony from Dr. Shana Nguyen, who had been J.S.’s treating psychologist

from July 2014 through September 2014, and had reviewed the notes of the psychologist

who had taken over that responsibility as of the beginning of October 2014. Dr. Nguyen

testified that defendant has a “longstanding chronic psychiatric history,” and a diagnosis

of “bipolar affective disorder, manic, with psychotic features,” as well as substance abuse


       1 We do not attempt an exhaustive factual and procedural history of this case,
limiting our discussion to matters either directly relevant to the issues at bar or necessary
for context.

                                               2
issues regarding alcohol and methamphetamine. She had found defendant’s thought

process to have been “very disorganized,” and described her as initially “quite manic”

and “easily agitated.” Dr. Nguyen further observed defendant to “harbor[] a few

delusions,” including “somatic” delusions—meaning that she imagined she had various

medical conditions—as well as persecutory delusions.

       Dr. Nguyen noted that defendant had responded somewhat to the medication that

had been administered to her involuntarily on an interim basis, since July 16, 2014. In

particular, a new antipsychotic medication was successful in reducing defendant’s

symptoms of mania. But she continued to have somatic delusions, fixating in particular

on having a urinary tract infection. Testing showed defendant’s urine to be contaminated

with feces—suggesting that she may have “intentionally smeared feces on her urethra to

induce UTI,” or at least that “her personal hygiene was unclean”—but showing no signs

of infection. Additionally, defendant complained of side effects from medication, but

there was no indication those side effects were actually occurring.

       Dr. Nguyen’s opinion was that defendant did not understand that mental illness

affects her behavior—indeed, defendant had denied having any mental illness, and

expressed the belief that she should not be on any medications. Dr. Nguyen further

opined that defendant should take psychotropic medication, because there is evidence that

it helps her. Dr. Nguyen believed that she would likely refuse to cooperate with a

treatment program, and would attempt to manipulate any treatment regime by claiming

side effects she was not in fact suffering.



                                              3
       The court also received testimony from defendant, who conceded that she has

“anxiety,” but denied having any mental illness, including bipolar disorder or paranoid

delusions. She complained of a “severe allergic reaction” from her medication. And she

expressed the opinion that she was not in fact being medicated to help her with her

illness—stating “the meds they’re giving me has [sic] nothing to do with me”—but rather

because it was a “money oriented situation,” in which she was being used as a “guinea

pig” for a new drug.

                                     II. DISCUSSION

A. Applicable Law

       Individuals in custody may refuse to take psychotropic medication. (In re Qawi

(2004) 32 Cal.4th 1 (Qawi).) However, the right of a person committed as an MDO “to

refuse antipsychotic drugs is qualified . . . .” (People v. Fisher (2009) 172 Cal.App.4th

1006, 1013 (Fisher).) The right of refusal may be overcome by a judicial determination

that (1) the MDO is incompetent or incapable of making decisions about his or her

medical treatment, or (2) the MDO is dangerous within the meaning of Welfare and

Institutions Code section 5300. (Qawi, supra, at p. 27.)

       “We review an order authorizing involuntary administration of antipsychotic

medication for substantial evidence.” (Fisher, supra, 172 Cal.App.4th at p. 1016.) In

examining the record for substantial evidence, “[o]ur sole inquiry is ‘whether, on the

entire record, there is any substantial evidence, contradicted or uncontradicted,’

supporting the court’s finding.” (Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 822.)



                                             4
“‘We must accept as true all evidence . . . tending to establish the correctness of the trial

court’s findings . . . , resolving every conflict in favor of the judgment.’” (Id. at p. 823.)

B. Substantial Evidence Supports the Trial Court’s Involuntary Medication Order

       J.S. argues the evidence is insufficient to support the trial court’s involuntary

medication order. We disagree.

       The trial court found that defendant was incompetent or incapable of making

decisions about her medical treatment. Judicial determination of whether an MDO is

competent to refuse antipsychotic medication focuses on three factors: (1) whether the

patient is aware of her situation; (2) whether the patient understands the benefits and risks

of the treatment; and (3) whether the patient is able to understand and knowingly,

intelligently, and rationally evaluate and participate in the treatment decision. (Qawi,

supra, 32 Cal.4th at pp. 17-18.)

       Here, there is substantial evidence that these factors each weigh in support of the

trial court’s finding. Dr. Nguyen testified, and defendant demonstrated through her own

testimony, that she is not aware that she in fact suffers from serious mental illness.

Additionally, defendant’s delusions about side effects, as well as her belief that she is

being medicated as a “guinea pig” for new drugs, rather than to treat symptoms of her

mental illness, severely affect her ability to appropriately weigh the benefits and risks of

the treatment. Defendant may well be an intelligent person, as emphasized in her

briefing, but if that intelligence is misdirected by somatic and paranoid delusions, it

cannot help her understand and knowingly, intelligently, and rationally evaluate and

participate in treatment decisions. (Qawi, supra, 32 Cal.4th at pp. 17-18.)

                                               5
       Defendant argues that there is no evidence she ever refused all medication, only

that she was refusing to take one particular medication. Dr. Nguyen testified that

defendant had, with several different drugs, complained of side effects that were not

observed, and that were apparently the product of somatic delusions, rather than actual

side effects. Dr. Nguyen’s opinion, based on her past experience with defendant, and

defendant’s previous statements that she should not take any medication, was that

defendant was unlikely to cooperate with any treatment regime. Moreover, defendant in

essence testified that she did not believe she needed any medication, denying any mental

illness, and insisting that the medication being given to her had “nothing to do with [her]”

but rather was being administered based on the financial motives of those treating her.

The trial court’s conclusion that defendant was “unwilling” to participate in her treatment

by taking medications voluntarily was well grounded the evidence.

       In short, the evidence was more than sufficient to support the trial court’s ruling,

and defendant’s arguments to the contrary are rejected.

C. The Minute Order Must Be Corrected to Accurately Reflect the Trial Court’s

Ruling

       At the October 24, 2014, hearing, the trial court found defendant to be

“incompetent or incapable of making decisions about her medical treatment.” The

minute order describing the trial court’s ruling, however, states that she was found “to be

a serious danger to others.” The trial court made no such finding. The parties agree that

we can, and should, correct that error. We agree. (See, e.g., People v. Mitchell (2001) 26

Cal.4th 181, 186-187 [appellate court may correct clerical errors on its own motion or

                                              6
upon application of the parties]; People v. Zackery (2007) 147 Cal.App.4th 380, 385-386

[similar].)

                                      III. DISPOSITION

       The minute order of October 24, 2014, is modified to strike the portion of the

order describing defendant “to be a serious danger to others,” and reflect the trial court’s

oral pronouncement that she is “incompetent or incapable of making decisions about her

medical treatment.” As modified, the trial court’s order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                HOLLENHORST
                                                                         Acting P. J.
We concur:

       MCKINSTER
                                 J.

       CODRINGTON
                                 J.




                                              7